In a proceeding pursuant to CPLR article 78 to, in effect, review a determination of the appellant County of Rockland which denied the petitioner benefits pursuant to General Municipal Law § 207-c, the appeal is from a judgment of the Supreme Court, Rockland *437County (Miller, J.), dated October 30, 1995, which, after a hearing, annulled the determination and directed the appellant to classify the petitioner’s disability as work-related and to grant the petitioner benefits pursuant to General Municipal Law § 207-c.
Ordered that the judgment is affirmed, with costs.
We find no merit to the various procedural arguments raised by the appellant. The parties charted their procedural course, and there is no reason to relieve the appellant of the resulting judgment (see, e.g., Too Pyo Hong v Byung Wha Yoo, 231 AD2d 657; D'Aloia v Travelers Ins. Co., 207 AD2d 820, affd 85 NY2d 825; Davis v Trey, 187 AD2d 409). Moreover, the evidence at the hearing supports the Supreme Court’s conclusion that the petitioner is entitled to benefits pursuant to General Municipal Law § 207-c.
The appellant’s remaining contentions are either without merit or do not warrant reversal. Rosenblatt, J. P., Miller, Ritter and Copertino, JJ., concur. [See, 166 Misc 2d 152.]